Citation Nr: 1409750	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 through March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the appellant's request for an apportionment of the Veteran's VA benefits.  The appellant has perfected a timely appeal as to this decision.

The appellant in this matter is unrepresented.  The Veteran is represented by Disabled American Veterans.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of her request for an apportionment, the appellant has alleged in her May 2008 VA Form 21-4138 statement and in her December 2009 Notice of Disagreement that she had been separated from the Veteran since April 2007; however, she remained married to him until their divorce was finalized in May of 2009.  According to the appellant, the Veteran failed to provide any support for her or her daughter during the period from March 2008 through the date of their divorce in May 2009.

Consistent with the appellant's assertions, records in the claims file show that she and the Veteran were married from October 2005 through June 2009, when their divorce was finalized and entered by the State of California.  As the Veteran acknowledged during a July 2009 telephone conversation with a VA staff member, he lived with the appellant and her daughter (the Veteran's step-daughter) in Japan until April 2007, when he apparently returned to live in the United States.

In an October 2009 VA Form 21-4138 statement, the Veteran stated that he had provided monetary support to the appellant and his step-daughter from May 2007 through May 2009.  In an accompanying October 2009 VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award which was incompletely filled out by the Veteran, the Veteran estimated that he had provided approximately $300.00 per month to the appellant and his step-daughter.  Unfortunately, the Veteran did not provide any information as to his financial income, assets, or expenses.

Copies of e-mail communications between the Veteran and the appellant corroborate that the Veteran wired money, via Western Union, on essentially a monthly basis to the appellant and his step-daughter from May 2007 through February 2008.  However, subsequent e-mail communications from 2009 suggest that communications and support payments from the Veteran to the appellant and his step-daughter abruptly ceased after February 2008.  Indeed, in that regard, there is no evidence in the record to support the Veteran's assertion that he continued to provide support to the appellant and his step-daughter at any point after February 2008, despite his ongoing marriage to the appellant through June 2009.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2013).  Specifically, the law provides that all or any part of the Veteran's VA compensation benefits may be apportioned if the Veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the support of the spouse or children.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2013).  Notably, it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2013).  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2013).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 provides further that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

In view of the foregoing evidence and the applicable laws and regulations, information concerning the Veteran's income, assets, and expenses are critical to the Board's consideration of the issue on appeal.  Accordingly, this matter must be remanded so that VA may request and obtain from the Veteran a completed VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to both the appellant and the Veteran (the parties) explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the appellant's request for apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child.  This letter must also inform the parties about the information and evidence that is necessary to substantiate the appellant's request for apportionment. 

2.  Provide the Veteran a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award  and request the Veteran to complete the form before returning it to the RO.

3.  After completion of the above development, the issue of the appellant's entitlement to apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child should be readjudicated.  If the determination remains adverse to the appellant, the parties and their representatives should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
 

